Citation Nr: 0914348	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  99-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  For the period from February 17, 1998 to December 29, 
2002, entitlement to an initial disability evaluation in 
excess of 30 percent for a right knee traumatic synovitis 
with incoordination secondary to pain.

3.  As of February 1, 2004, entitlement to an initial 
disability evaluation in excess of 30 percent for a right 
knee disability characterized as right total knee 
replacement.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law 


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran served on active service from May 1960 to May 
1963.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the Veteran's claim 
for service connection for traumatic synovitis of the right 
knee at a disability rating of 10 percent, and denied his 
claim of service connection for a low back disorder.  The 
case was subsequently transferred to the RO in Fort Harrison, 
Montana.

In July 1999, the Veteran testified at a hearing at the RO 
before a hearing officer; a copy of this transcript has been 
associated with the record.

Following a September 2001 remand to the RO for additional 
development, the Board issued a decision in October 2002 
regarding the Veteran's claims.  The October 2002 Board 
decision denied the Veteran's claim of service connection for 
a low back disorder, but granted a 30 percent disability 
rating for the right knee disability effective the original 
date of claim in February 1998, including a period of 
temporary total disability evaluation due to hospitalization.

The appellant appealed the October 2002 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following an October 2003 Joint Motion for Partial 
Remand (Joint Motion), an October 2003 Court decision vacated 
and remanded the October 2002 Board decision.  In October 
2003, the Veteran requested that his claims folder be 
transferred to the RO located in Muskogee, Oklahoma.  In 
August 2004, the Board remanded the case for additional 
development.  

The Board remanded the case in July 2008 for additional 
development; it is again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that a low 
back disorder is related to service.

2.  For the period from February 17, 1998 to December 29, 
2002, the Veteran was in receipt of the maximum schedular 
evaluation available (30 percent) for his service-connected 
right knee traumatic synovitis with incoordination secondary 
to pain, and the competent evidence of record does not 
establish that referral for extraschedular evaluation of this 
disability is warranted.
 
3.  Following receipt of a 100 pecent evaluation for 
residuals of a right total knee replacement, as of February 
1, 2004, the Veteran's right knee disability characterized as 
right total knee replacement has not been manifested by 
ankylosis of the knee, limitation of extension to 30 degrees, 
nonunion of the tibia and fibula with loose motion, requiring 
a brace or chronic residuals of the knee replacement 
consisting of painful motion or weakness in the effected 
extremity.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  For the period from February 17, 1998 to December 29, 
2002, the criteria for a disability rating in excess of 30 
percent for right knee traumatic synovitis with 
incoordination secondary to pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5030-5260 (2008).    


3.  As of February 1, 2004, the criteria for a disability 
rating in excess of 30 percent for a right knee disability 
characterized as right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5020-5055 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
a situation may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in October 2001, September 
2004, May 2007 and August 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
December 2008 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided with 
this notice in May 2007.

In terms of the Veteran's claim for service connection for a 
low back disorder, although this notice was not provided 
until May 2007, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
However, the RO readjudicated the issues and a supplemental 
statement of the case was issued in December 2008.

With regard to the Veteran's increased rating claim for his 
right knee disability, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records, 
records from the Social Security Administration and lay 
statements have been associated with the Veteran's claims 
file.  The appellant was afforded VA medical examinations in 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection 

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At a personal hearing at the RO in July 1999, the Veteran 
testified that he injured his back in a parachute accident 
and was hospitalized.  The Veteran also indicated that later 
during service he had a motorcycle accident.  He also 
testified that he started going to a chiropractor in 1964 for 
his back.  He contends that his current back disorder began 
during service.

Service treatment records reflect that the Veteran was seen 
in October 1960 for pain in the middle of his back after 
lifting heavy material.  The examiner noted that the Veteran 
had been in a motorcycle accident one week prior.  The 
Veteran was instructed to return to the clinic if the pain 
persisted.  In August 1961, the Veteran was in a parachute 
accident in which he landed in a tree and injured his right 
knee.  Service treatment records reflect that he was 
hospitalized from August through October for treatment of his 
knee.  The records do not reflect treatment of his back 
during this time.  There was no back deformity or 
costovertebral angle tenderness. The right leg was placed in 
Buck's traction.  The records of this hospitalization do not 
show any complaints related to the back.  In January 1962, 
the Veteran was seen for injuries to his right knee and his 
buttocks.  His separation examination does not reflect 
diagnosis of or treatment for a back disorder.  At discharge, 
the Veteran indicated he was "in a good physical state," and 
that he did not have painful joints.  

The Veteran was hospitalized from September to October 1976 
in a private hospital due to back problems.  The Veteran 
reported that, approximately five years prior to admission, 
he initially had the onset of pains in his back after lifting 
some steel due to pulling muscles in his back and was told he 
probably had a herniated disc in his back.  He had seen a 
chiropractor on several occasions.  A June 1977 lumbar spine 
myelogram revealed a protrusion of L5-L1 intervertebral disc 
on the right with effacement of the nerve root sleeve.  A 
contemporaneous lumbar spine x-ray showed a normal lumbar 
spine.  The Veteran underwent a lumbar laminectomy later in 
June 1977.

September 1983 private medical records show that the Veteran 
complained of radiating pain into both legs, worse on the 
right, since an injury suffered on the job in December 1982.  
The examiner noted that the Veteran had suffered an injury 
six to seven years prior that resulted in the 1977 surgery.  
The examiner noted that this was apparently a multilevel 
disease process and that the Veteran claimed to have 
undergone discectomies at two or three levels, but that no 
fusion was performed and that the Veteran did well post-
operatively but that it did not resolve all of his problems.  
The Veteran had been able to return to work, but since 
December 1982, when the Veteran suffered a recurrent injury 
while lifting on the job, he had developed increasingly 
severe problems.  In September 2003, the Veteran underwent 
bilateral L4-5 and L5-S1 laminotomies and foraminotomies with 
bilateral L4 to the sacrum fusion on the transverse process, 
and a right iliac bone graft.  

An October 1991 consultation report shows that he was seen 
for evaluation of injuries sustained in an industrial 
accident in June 1980.  He indicated that he had fallen 
approximately 20 feet and had hit both of his knees, and fell 
forward onto his head, hands and knees.  He indicated that he 
developed pain in his back but that his other injuries 
overshadowed his back problem.  He returned to work in 
September1991 and reinjured his lower back while pulling some 
posts out of a paint booth.  Radiographic studies of the 
lower back demonstrated an anterior osteophyte and disc 
herniation at L3-L4 directed primarily anteriorly.   In 
December 1991, the Veteran underwent a lumbar laminectomy at 
L4-5, L3-4 and L2-L3, with medial facetectomy and 
foraminotomy and bilateral fusion L3-4 and repair of 
pseudarthrosis at l4-5, with a left iliac bone graft and VSP 
segmental spinal instrumentation.  

At a May 1998 VA examination, the Veteran reported that he 
originally injured his back in a parachuting accident and 
ended up with a compression fracture of the lower back which 
was treated with traction.  The impression was history of 
laminectomy and fusion of lower lumbar spine, loss of motion 
of the lumbar spine, chronic pain lumbar spine, and probable 
disc space narrowing.

In an August 1998 statement, an individual who worked with 
the Veteran in 1966 and 1967 indicated the Veteran had back 
pain and was under the care of a chiropractor.  In a 
September 1998 statement, another individual indicated that 
in 1968 the Veteran was under the care of a chiropractic 
physician for injuries suffered while parachute jumping in 
service.

In a September 1998 statement, a nurse who had worked as a 
nurse for the Veteran's former employer from September 1966 
to March 1983 recalled that the Veteran had been seen and 
treated on numerous occasions for back related problems.  The 
nurse indicated she did not have access to records and could 
not give specific dates.

In a September 1998 statement, a chiropractor indicated he 
recalled the Veteran being given adjustments for the low back 
from the mid 1960's to the early 1970's.  He did not have 
records dating back that far to verify the dates.

A February 1999 statement from an individual who served with 
the Veteran indicates the Veteran had a parachute accident 
and was hospitalized. The individual stated the injuries were 
to the leg and low back.  Additionally, this individual 
indicated that the Veteran was in an automobile accident in 
the fall of 1962 where he received a low back strain and had 
complaints of back pain until his discharge from service.

In April 1999, the Veteran's wife provided a statement where 
she indicated that she began dating the Veteran in June 1963 
and that he was plagued by low back pain that originated from 
a parachuting accident.

An August 1999 VA examination report shows that the Veteran 
claimed an injury to the lumbar spine from a motorcycle 
accident with a muscle strain and lumbar strain/sprain 
injury.  The Veteran reported that he later had a parachute 
accident and had a low back injury with hospitalization for 
54 days for disc bulging and lumbar mechanical injury.  The 
Veteran indicated a third accident occurred in 1962 with 
further lumbar sacral pain of unclear etiology.  Following 
discharge the Veteran continued to seek the services of a 
chiropractor.  He injured his back at work in 1974 and was 
treated with surgery.  A second surgery was required in 1982 
for subsequent disc herniations with decompression and fusion 
of the lumbar spine.  In 1990, the Veteran underwent a lumbar 
fusion at five levels.  The examiner noted that the Veteran 
had recently been diagnosed with spinal stenosis in based on 
a computed tomography (CT) scan performed in February 1999.  
The examiner diagnosed chronic back pain syndrome with 
multilevel fusion, secondary to disc herniation.  The 
examiner opined that it appeared that the post-service 
injuries would summarily exit in conjunction with the initial 
injury of 1961 or 1962.  The examiner stated that the initial 
injury to the lumbar spine did appear to have occurred during 
service related to military activities in 1962.  The examiner 
concluded that subsequent degenerative changes, to include 
the progression to multi level osteoarthritis, can be 
indicated in part on the basis of his military service 
condition.  

A November 1999 VA examination reflected that the examiner 
noted that a clinical history had been obtained from the 
Veteran on the occasion of his August 1999 examination.  The 
examiner indicated that, based on review of the entire 
service records that were available, there was extensive 
reference to the Veteran's lumbar injury.  He referred to the 
May 1998 examiner who reported that the Veteran indicated 
that he originally injured his back in a parachuting accident 
and ended up with a compression fracture of the lower back 
which was treated with traction.  The November 1999 examiner 
also referred to a lay statement by a fellow soldier who had 
seen the Veteran's parachuting accident.  The examiner opined 
that, given the clinical history that was provided by the 
Veteran and supported by clinical records, the initial lumbar 
spine injury appeared to be referenced to service connected 
activity.  He indicated that the clinical records and history 
do appear to indicate a significant lumbar spine injury 
occurring following the parachute accident.  He indicated 
that, clearly, the axial trauma provided during the parachute 
incident and fall would likely produce the type of injuries, 
to include a compression fracture of the lumbar sine and disc 
herniation which have been subsequently noted in the 
Veteran's file.  The examiner went on to state that the 
initial parachute accident did appear to be clinically and 
historically a precipitating and etiologic event in the 
progressive development of osteoarthritis and progressive and 
premature degenerative changed of the lumbar spine.  The 
examiner concluded that it can be identified from reasonable 
and medically probable basis that the progressive 
degenerative changes, including osteoarthritis of the lumbar 
spine, appeared to have in basis, the referenced service-
connected injury in 1962.

In a February 2000 statement, an individual who served with 
the Veteran indicated that the Veteran was injured in a 
parachute jump and evacuated to the hospital.  The individual 
indicated that the Veteran walked with a limp and complained 
about his back.

A June 2002 VA examination report shows that the examiner 
reviewed the Veteran's service treatment records and post 
service medical records.  He noted that the Veteran had one 
in-service complaint of back pain following his motor cycle 
accident, but that it was mid-back pain, not the lumbar area.  
The examiner also noted his post-service work accidents and 
surgeries for his lumbar spine.  The Veteran reported that he 
told the medic at the time of his parachute accident in 
August 1961 that he injured his back.  The examiner noted 
that the service treatment records did not mention this at 
tall, although they did mention that the Veteran was treated 
with Buck's traction, which was usually used to treat a 
lumbar condition and would very infrequently used to treat a 
knee condition, and that this was a but suspicious.  However, 
the examiner noted that there was no mention of lumbar 
complaint, treatment or diagnosis on the admitting history 
and physical or the discharge note.  The examiner diagnosed 
status-post lumbar degenerative disc disease at L3-4, L4-5 
and L5-S1 with solid arthrodesis from L3 to the sacrum.  The 
examiner noted that he reviewed the August and November 1999 
examination reports, and that it appeared that most of the 
history of back injury was historical from the Veteran rather 
than from the medical records.  The examiner noted that, in 
fact, in the August records, a comment was made that there 
was no mention in the records of a lumbar injury with the 
exception that he was treated with Bucks traction which made 
him think that he may have had a lumbar injury.  The examiner 
concluded that there was no indication in the active duty 
medical records that he injured his lumbar spine at any time 
during active service.

Additional private treatment records received at the Board in 
September 2002 show that the Veteran was seen in 1998 and 
1999 for symptomatology related to a back disability.  At the 
time of examination in December 1999, the examining physician 
noted that the Veteran had slipped on ice two weeks ago and 
injured his back.  The diagnosis was lumbar strain/contusion.

A February 2006 VA examination report shows that the Veteran 
reported that he had a low back injury in a parachute jump 
accident in August 1961.  The examiner noted that his service 
treatment records revealed that he was hospitalized from 
August 1961 to October 1961, after a parachute accident in 
which he twisted his right knee.  He had Buck's traction for 
a week.  The examiner noted that, on repeated histories on 
this incident, there is no mention of a low back injury or 
low back problems and several hospital progress noted until 
his discharge do not reveal any low back condition.  The 
examiner concluded that, therefore, there was no evidence of 
a low back injury from the jumping incident.  The examiner 
also noted that, on the Veteran's discharge Reports of 
Medical History and Examination, the Veteran stated that he 
felt he was in a good physical state, with no musculoskeletal 
complaints and a normal examination including the joints and 
the back.  Although the Veteran stated that he saw a 
chiropractor after discharge, the examiner noted that there 
was no medical evidence to confirm this history, aside from a 
September 1998 letter stating that the records had not been 
maintained but that he recalled that the Veteran was given 
adjustments for his low back pain during the mid 1960's 
through the early 1970's.  The examiner noted that, 
therefore, there were no specific dates of low back treatment 
and the etiology of the low back pain could not be stated.  
The examination report shows that the first recorded 
treatment for low back pain was the September 1976 report 
which reflected the Veteran's claim that his back pain began 
five years earlier, in 1971, after lifting heavy steel at his 
employment.  The examiner noted that the Veteran's first low 
back surgery was in 1977, that he reinjured his back at his 
job in 1983 and underwent another surgery, and that he had 
further employment related injuries in June 1990 and 
September 1991, which were followed by the lumbar fusion in 
December 1991.  The examiner noted that the previous 
examiners who stated that the Veteran's low back injury 
originated from his parachute accident in August 1961 based 
their opinions on the Veteran's self-reported history and was 
not confirmed by the medical records.  The examiner noted 
that there was no evidence of a back injury or chronic 
condition of the lower back in service or within one year 
following his discharge, and that the medical records rather 
indicate that his low back problems started in approximately 
1971 after heavy lifting on the job, and persisted and 
progressed resulting in his first back surgery in 1977, with 
subsequent lumbar surgeries after employment related injuries 
in 1983 and 1991.  Therefore, the examiner opined that the 
Veteran's claimed low back disorder was not incurred in not 
became manifest during active service, nor within one year of 
active service, and that it was at least as likely as not 
related to a post-service on-the-job injury.   

At his November 2008 VA spine examination, the Veteran 
reported that, as a paratrooper, there were many times when 
he landed hard and hurt his back.  He also reported that he 
was in a motorcycle accident when in the service in 1960 when 
he injured his back.  He went on muscle relaxants and the 
pain went away.  He still had tenderness over the years, 
which he related to his accident.  He indicated that he began 
seeing chiropractors in 1969, after he left the service.  The 
examiner noted that the main problem started at a steel mill 
when he was prying something with a pry bar and his friend 
dropped his end, causing the Veteran to lurch forward.  He 
developed a sudden pain in his back that began going down his 
leg.  A myelogram was done in 1972, and he had surgery for a 
herniated disc.  He reported that, in approximately 1982, he 
underwent a spinal fusion.  He indicated that he felt well 
after the surgery until he fell off a furnace at his work and 
"broke [his] fusion" in 1989.  He underwent another fusion 
to repair the injury that same year.  The examiner noted that 
the level above the fusion was quite degenerative and had 
some spurs on it.  The examiner noted that the Veteran 
related the onset of his back troubles to the motorcycle 
accident and parachuting incident and injuries in service.  
However, the major was the herniated disc that occurred at 
work at the steel mill.  The examiner noted that there were 
no good reports or tests to indicate he had inured a disc 
before that time, except by history.  The examiner opined 
that one does not generally rupture a normal disc, that it 
would have to be degenerative before.  The examiner added 
that the traumatic theory of causation of degenerative disc 
disease has been abandoned and is thought to be genetic and 
due to abnormal metabolism of the disc in the cartilage.  The 
examiner noted that there were no signs of embellishment, 
malingering or hysteria in the examination, that the Veteran 
appeared to be a reliable individual and that he had 
extensive records of friends verifying that he had these back 
injuries while on active duty.  However, the examiner stated 
that he could not absolutely state whether or not these 
started a process that eventually led to his herniated disc.  
The examiner stated that he generally did not believe that a 
back strain or facet injury, in youth, he was 17 to 19 years 
old when the incidents happened, had a significant causation 
of ultimate herniated disc in the future.  They could have 
implied that he had some degenerative disc disease and he 
probably had it at a younger age, nothing unusual.  In 
summary, the examiner stated that he could not absolutely 
state beyond any certainty that the back injuries he 
described led to his ultimate surgeries and disabilities. 

As an initial matter, the Board notes that the examiner who 
performed the August and November 1999 VA examinations opined 
that the onset of the Veteran's lumbar spine disability was 
in service.  In formulating his opinion, this examiner 
referred to service treatment records reflecting extensive 
treatment for the Veteran's back injury as a result of his 
parachuting accident.  However, the Veteran's service 
treatment records do not reflect any such treatment.  In 
fact, according to his service treatment records, the only 
instance of a complaint of back pain in service occurred 
about a week after a motorcycle accident.  It is the Board's 
duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board finds that these opinions are speculative 
because they are not based on clinical data or other 
rationale, and thus do not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As such, they are not assigned any probative value 
in terms of a nexus opinion.  

As noted above, the Veteran contends that he began suffering 
back pain as a result of parachute and motorcycle accident 
while in service.  The Board notes that this is not reflected 
by the Veteran's service treatment records, but supported by 
the Veteran's lay statements and those he submitted.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering these contentions 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service back pain and residuals.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  The 
competent evidence which supports the Veteran's contention 
that his back pain began in service consists of his own 
statements and those of his fellow soldiers who indicated 
that he complained of back pain after his parachute accident 
and the statement from his wife who asserted that when she 
began dating the Veteran, in 1963, he complained of back 
problems.  The Veteran has also submitted statements from a 
chiropractor and an industrial nurse who indicate that the 
Veteran reported back pain in the mid-1960s.  Based on this 
evidence, the Board finds that the Veteran's claims that he 
began having back pain while he was in service to be 
credible.  

However, even though the Veteran's lay statements were found 
to be credible, there is no competent medical evidence which 
supports his contention that his current back condition had 
its origins in active duty.  As noted above, to warrant 
service connection, there must be medical evidence of a 
current disability, of incurrence of an injury in service, 
established by lay or medical evidence, and a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  Competent 
medical evidence is required to fulfill the nexus 
requirement.  Grottveit, supra.  Competent medical evidence 
is defined as evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a).  

Aside from the September and November 1999 examination 
reports, which have been discussed above, the evidence of 
record contains VA examination reports from June 2002, 
February 2006 and November 2008.  The June 2002 examiner 
concluded that there was no indication in the active duty 
medical records that he injured his lumbar spine at any time 
during active service, and the February 2006 examiner 
concluded that the Veteran's claimed low back disorder was 
not incurred in nor became manifest during active service or 
within one year of active service, and that it was at least 
as likely as not related to a post-service on-the-job injury.  
While these examiners did not take into account the Veteran's 
lay statements regarding the onset of his back pain in 
formulating their opinions, the February 2006 examiner 
provided a detailed rationale for his opinion.  He thoroughly 
discussed the Veteran's post-service employment-related 
accidents and related the Veteran's current back problems to 
these incidents.  

The November 2008 VA examiner opined that one does not 
generally rupture a normal disc, that it would have to be 
degenerative before; however, he could not absolutely state 
whether or not his in-service injuries started a process that 
eventually led to his herniated disc.  The examiner stated 
that he generally did not believe that a back strain or facet 
injury, when the Veteran was 17 to 19 years old, had a 
significant causation of ultimate herniated disc in the 
future.  He indicated that they could have implied that he 
had some degenerative disc disease at a younger age, but that 
it was nothing unusual.  

The Board finds that this examination to be credible evidence 
that does not support the Veteran's contentions that his back 
condition began in the service.  The examiner noted that the 
Veteran reported that, as a paratrooper, there were many 
times when he landed hard and hurt his back and that he had 
an in-service motorcycle accident when he injured his back.  
The examiner thoroughly reviewed the Veteran's post-service 
history of work-related injuries and opined that the 
Veteran's major problem was the herniated disc that occurred 
at work at the steel mill.  The Board notes that the 
Veteran's representative has asserted that the November 2008 
examiner did not provide an opinion which coincided with the 
standard that the Board's remanded requested, which was 
whether it was as likely as not that the Veteran's back 
disorder was related to his time in service.  While the 
examiner stated that he could not state absolutely whether 
his in-service injuries started a process that eventually led 
to his herniated disc, the Board finds that he met the 
standard requested by the Board by opining that he generally 
did not believe that a previous back strain or facet injury, 
when the Veteran was 17 to 19 years old, was a significant 
causation of ultimate herniated disc.

Overall, the Board finds that the evidence of record 
preponderates against the Veteran's claim.  In fact, there is 
no competent medical evidence which supports the Veteran's 
service connection claim.  As the evidence is not in relative 
equipoise, the claim must be denied.  

As noted, the Veteran has contended his in-service parachute 
and motorcycle accidents caused his current back disorder.  
However, the Veteran is not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  Because this appeal involves initial 
ratings for which service connection was granted and an 
initial disability rating was assigned, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).




Evaluation of Initial disability rating - right knee 
traumatic synovitis with incoordination secondary to pain for 
the period from February 17, 1998 to December 29, 2002

For the period from February 17, 1998 to December 29, 2002, 
the Veteran's service-connected right knee disability was 
rated under Diagnostic Codes 5020 and 5260 at a 30 percent 
disability rating.  Diagnostic Code 5020 provides that 
synovitis will be rated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  
Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2008).  Diagnostic Code 5260 
pertains to limitation of flexion, and provides that 
limitation of flexion to 15 degrees warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  

In a February 1998 statement, a private physician indicated 
the Veteran had severe degenerative arthritis of the right 
knee and that a total knee arthroplasty was indicated.

A May 1998 VA examination shows that there was enlargement 
and swelling of the right knee and the patella was absent.  
The Veteran was able to deep knee bend to 85 degrees.  
Lateral and collateral ligaments of the right knee were 
negative. Flexion was to 95 degrees and extension was to 175 
degrees with passive movement to 180 degrees.  There was pain 
with flexion, pronation, and supination, and pressure on the 
medial aspect of the knee.  The impression was advanced 
arthritic degeneration of the right knee with decreased 
motion.

A March 1999 statement from a private physician shows that 
Veteran had severe arthritis in the knees and was in need of 
knee surgery.

An April 1999 VA examination shows that the Veteran favored 
the right knee as he walked.  There was -5 degrees of 
extension and 95 degrees of flexion of the right knee.  There 
was 5 degrees of genu varum of the right knee secondary to 
collapse of the medial compartment.  There was moderate 
subpatellar crepitation with extension. Collateral and 
cruciate ligaments were intact.  There was some 
incoordination of the right knee due to pain.  There was good 
muscle tone and no real weakness of the knee other than that 
related to the pain in the medial right knee itself.  The 
diagnosis was severe degenerative arthritis of the right 
knee.

The Veteran was examined for VA purposes in April 2001.  The 
Veteran complained of persistent pain in the right knee that 
increased on weight bearing and swelling.  The pain was 
exacerbated by any impact activity and walking for long 
periods of time caused pain and swelling.  There had been no 
dislocation or subluxation.  The Veteran walked with a 
slightly antalgic limp on the right.  The Veteran lacked 13 
degrees of passive and active extension.  There was 95 
degrees of flexion.  There was no instability to varus or 
valgus stress.  X-rays showed degenerative arthritis of the 
right knee.

The Veteran was seen as at a VA medical facility in June 
2001.  He limped favoring the right and had a stiff legged 
gait.  Motion was from -7 to 95 degrees.  There were palpable 
spurs and a tender joint line.

The Veteran was seen for a VA examination in June 2002.  He 
was using a crutch favoring the right knee and complained of 
infrapatellar pain with prolonged walking.  There were stable 
collateral and cruciate ligaments.  Range of motion of the 
right knee was 0 to 95 degrees.  Excess fatigability and 
incoordination connected with pain would be expected and this 
would be related to additional lose of motion.  Pain could 
significantly limit functional ability during flare ups or 
when the knee was used repeatedly. 

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right knee disability does not 
warrant a higher disability rating.  The Board notes that the 
Veteran's current 30 percent rating is the maximum scheduler 
rating allowed under Diagnostic Code 5260.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

In order to provide the Veteran with the most beneficial 
disability rating, the Board has considered rating him under 
other Diagnostic Codes pertaining to disabilities of the 
knee.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.  The Veteran is already 
service-connected for limitation of flexion under Diagnostic 
Code 5260.  Limitation of extension is rated under Diagnostic 
Code 5261.  Extension of the leg limited to 5 degrees is 
rated at a noncompensable disability rating, extension of the 
leg limited to 10 degrees is rated at a 10 percent disability 
rating, extension of the leg limited to 15 degrees is rated 
at a 20 percent disability rating, extension of the leg 
limited to 20 degrees is rated at a 30 percent disability 
rating, extension of the leg limited to 30 degrees is rated 
at a 40 percent disability rating and extension of the leg 
limited to 45 degrees is rated at a 50 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2008).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The Board finds that, based upon the evidence of record, the 
Veteran's right knee disability did not warrant a separate 
compensable disability rating under Diagnostic Code 5261 for 
limitation of extension for the period from February 17, 1998 
to December 29, 2002.  At his May 1998 VA examination, his 
right knee lacked 5 degrees of extension, but had full range 
of extension with passive movement.  At his April 1999 VA 
examination, he had -5 degrees of extension.  At his April 
2001 VA examination, the Veteran lacked 13 degrees of passive 
and active extension.  In June 2001, the Veteran's extension 
was limited to -7 degrees.  Finally, at his June 2002 VA 
examination, the Veteran had a full range of extension of his 
right knee.  In order to warrant a separate compensable 
disability rating under Diagnostic Code 5261, the Veteran's 
extension would need to be limited to 10 degrees.  However, 
the only instance when the Veteran's limitation of extension 
was to more than 10 degrees was at his April 2001 VA 
examination when he Veteran lacked 13 degrees of passive and 
active extension.  Prior to this examination, and in all 
examinations following this one, the Veteran's limitation of 
extension was to less than 10 degrees.  The Board notes that 
the June 2002 examiner noted that excess fatigability and 
incoordination connected with pain would result in additional 
lose of motion and limit functional ability during flare ups 
or when the knee was used repeatedly.  DeLuca, supra.  
However, at this examination, the Veteran had full range of 
extension.  There is no evidence that the lack of motion due 
to pain would result in a compensable limitation of extension 
under Diagnostic Code 5261.  For this reason, the Veteran's 
service-connected right knee disability does not warrant a 
separate disability rating under Diagnostic Code 5261 for 
limitation of extension, for the time period from February 
17, 1998 to December 29, 2002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes that separate disability ratings are possible 
for arthritis with limitation of motion under Diagnostic 
Codes 5003 and instability of a knee under Diagnostic Code 
5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a Veteran's knee disability is 
rated under Diagnostic Code 5257, the Veteran would be 
entitled to a separate compensable rating under Diagnostic 
Code 5003 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98.  Diagnostic Code 5257 provides 
ratings for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  However, the Veteran's 
service-connected right knee disability is not rated under 
Diagnostic Code 5257, and there is no evidence of instability 
of the Veteran's knee for the period from February 17, 1998 
to December 29, 2002.

The Veteran's representative has asserted that the Veteran's 
right service-connected right knee disability should be 
referred for an extraschedular rating.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits of 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. 
§ 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The RO found that referral for extraschedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  There is no evidence that, for the 
period from February 17, 1998 to December 29, 2002, that the 
Veteran's service-connected right knee traumatic synovitis 
with incoordination secondary to pain resulted in marked 
interference with employment or frequent periods of 
hospitalization.  

The Board finds that the absence of evidence presenting 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular evaluation for 
right knee traumatic synovitis with incoordination secondary 
to pain.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert, supra.

Evaluation of Initial disability rating - right knee 
disability characterized as right total knee replacement as 
of February 1, 2004

The evidence reflects that the Veteran underwent a total 
right knee replacement in December 2002, and that he was 
awarded a total temporary disability rating based on surgical 
treatment necessitating convalescence from December 2002 to 
January 31, 2004, with a 30 disability rating reinstated on 
February 1, 2004, under Diagnostic Codes 5020-5055.  
Diagnostic Code 5055 pertains to prosthetic knee 
replacements.  Under this Code, for one year following 
implantation, the knee joint warrants an evaluation of 100 
percent.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008). 

A February 2006 VA examination report reflects the examiner's 
opinion that the Veteran's right knee disability causes 
marked interference with his normal occupation in the steel 
industry as a millwright since the right knee prevents 
climbing ladders, prolonged standing, walking and sitting, as 
well as heavy lifting, all activities which are required in 
this occupation.  The examiner went on to state that the 
right knee alone would not prevent the Veteran from a 
sedentary occupation if one could be found that would not 
require these activities.  

Ongoing VA medical records showing treatment for various 
other medical conditions do not show any complaints of 
painful motion or weakness in the Veteran's right knee.  

A November 2008 VA examination report shows that the Veteran 
had periods where, after extensive use of his right knee, he 
has pain in his knees, sometimes requiring him to take 
Tylenol.  He reported that he did well after the knee 
replacement surgery and was overall pleased with the results.  
He never used assistive devices and there were no special 
shoes involved for his right knee.  It did not limit his 
activities other than the fact that he could not squat or get 
on his right knee in a kneeling position; however, he 
reported he was not able to do those things prior to his knee 
replacement surgery.  Upon examination, he had a normal gait, 
with range of motion of his right knee from 3 degrees to 105 
degrees on repetitive testing passively.  Active range of 
motion of his right knee was 3 degrees to 100 degrees.  There 
was no fatigability or instability of the joint and patella 
tracking was noted to be normal.  There was no increased 
warmth to palpation and no redness.  There was no effusion of 
the joint.  He reported no mechanical symptoms such as 
locking or giving way and the examiner did not palpate any on 
examination in the way of crepitation.  X-rays revealed a 
cemented-type three compartment arthroplasty of the right 
knee with all of the components appearing to be firmly fixed 
and in good position.  There was no effusion or spacer wear 
evident.  The examiner opined that, in short, it appeared to 
be a right total knee arthroplasty in good repair at the time 
of the examination.

Based upon the evidence of record, the Board finds that the 
Veteran's right knee total replacement does not warrant a 
higher disability rating under Diagnostic Code 5055, as of 
February 1, 2004.  There is no evidence that the Veteran's 
right knee replacement causes any painful motion or weakness 
in his right knee to warrant a 60 percent disability rating 
under Diagnostic Code 5055.  In addition, a disability rating 
in excess of 30 percent is not available under Diagnostic 
Codes 5055, 5256, 5261, or 5262, based upon the Veteran's 
right knee symptoms.  There is no evidence of ankylosis of 
the right knee, extension is not limited to 30 degrees, and 
there is no evidence of nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262. 

In terms of an extraschedular evaluation, as noted above, the 
RO found that referral for extraschedular consideration was 
not warranted in this case.  After review of the record, the 
Board also finds no evidence of an exceptional disability 
picture in this case as of February 1, 2004.  There is no 
evidence that the Veteran's service-connected right total 
knee replacement has resulted in marked interference with 
employment or frequent periods of hospitalization.  As noted 
above, the Veteran's right knee symptomatology does not meet 
the criteria for a higher disability rating under Diagnostic 
Code 5055, and is appropriately rated at a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
The Board notes that the Veteran's representative indicated 
that the February 2006 VA examiner opined that the Veteran's 
right knee disability causes marked interference with his 
normal occupation in the steel industry as a millwright.  
However, the examiner went on to state that the right knee 
alone would not prevent the Veteran from a sedentary 
occupation if one could be found that would not require these 
activities.  In addition, the November 2008 VA examination 
report reflected only minor symptoms.  The Board finds that 
the rating criteria are adequate to compensate for the 
Veteran's total right knee replacement.  As such, referral 
for an extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

An initial disability evaluation in excess of 30 percent for 
a right knee traumatic synovitis with incoordination 
secondary to pain, for the period from February 17, 1998 to 
December 29, 2002, is denied.

An initial disability evaluation in excess of 30 percent for 
a right knee disability characterized as right total knee 
replacement, since February 1, 2004, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


